{¶ 1} The cause is dismissed, sua sponte, for want of a final appealable order.
{¶ 2} Because there was no final appealable order and because the motion was not proper, the judgment of the court of appeals is vacated.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
David P. Joyce, Geauga County Prosecuting Attorney, and Darya Jeffreys Klammer, Assistant Prosecuting Attorney, for appellant.
Morganstern, MacAdams & DeVito Co., L.P.A., and Michael A. Partlow, for appellee.
LuWayne Annos, Trumbull County Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.
Betty D. Montgomery, Attorney General, David M. Gormley, State Solicitor, and Kirk A. Lindsey, Associate State Solicitor, urging vacation of judgment or reversal for amicus curiae Attorney General.